Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-447
                        Lower Tribunal No. 20-2938
                           ________________


                     Amy and Evan Abramowitz,
                                 Appellants,

                                     vs.

               First Protective Insurance Company,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     Montalto Legal, LLC, and Stephen Montalto, for appellants.

     Briscoe Ortiz Zuluaga; Russo Appellate Firm, P.A., and Elizabeth K.
Russo and Paulo R. Lima, for appellee.


Before FERNANDEZ, C.J., and EMAS and HENDON, JJ.

     PER CURIAM.
     Affirmed. People’s Trust Ins. Co. v. Garcia, 263 So. 3d 231 (Fla. 3d

DCA 2019); People’s Trust Ins. Co. v. Tracey, 251 So. 3d 931 (Fla. 4th

DCA 2018).




                                   2